DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	Support for priority for the claimed invention can only be found in the priority chain back to Application Serial No. 13779405 with a filing date of 2/27/2013.  This Application will be afforded priority to this filing date.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 9/30/2019 are being considered by the examiner.

	Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4, 6, and 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Conrad (US 20080216282).
Regarding these claims Conrad ‘282 teaches:

(a) an air flow path extending from a dirty air inlet (112) to a clean air outlet (113), with an air treatment member (within 114 and 115) and a suction motor (130) positioned in the air flow path, the dirty air inlet comprising a flow conduit having an inlet axis (longitudinal axis of 112 as seen in Fig 2); and, 
(b) a pistol grip handle (rear vertical portion of 164); 
wherein the inlet axis intersects the pistol grip handle (clearly seen in Figs 1&2), and wherein the suction motor is provided at a lower end of the pistol grip handle (clearly seen in Fig 2).  
4. The hand vacuum cleaner of claim 1 wherein the air treatment member comprises a cyclone chamber (118) and a lower end of the cyclone chamber is openable (clearly seen in Fig 4).  
6. The hand vacuum cleaner of claim 1 wherein a finger receiving opening (space defined between 164 and body of cleaner) is provided between the pistol grip handle and a portion of the hand vacuum cleaner forward of the pistol grip handle and the inlet axis intersects the finger receiving opening (clearly seen in Figs 1&2).  
7. The hand vacuum cleaner of claim 6 wherein the finger receiving opening is provided between the pistol grip handle and the air treatment member (clearly seen in Figs 1&2).
  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2, 3, 8-10, 12-17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conrad ‘282 in view of Conrad (US 20080134460).
Regarding these claims Conrad ‘282 teaches each and every limitation of claim 1 as noted above, and continues to teach:
2. The hand vacuum cleaner of claim 1 further comprising a porous pre-motor filter media (156).

8. A hand vacuum cleaner having an upper end and a lower end, the hand vacuum cleaner comprising: 
(a) an air flow path extending from a dirty air inlet (112) to a clean air outlet (113), with an air treatment member (within 114 and 115), a pre-motor filter (156) and a suction motor (130) positioned in the air flow path, the dirty air inlet comprising a flow conduit having an inlet axis (longitudinal axis of 112); and, 
(b) a pistol grip handle (rear vertical portion of 164); 
wherein the inlet axis intersects the pistol grip handle (Figs 1&2).  
10. The hand vacuum cleaner of claim 8 wherein the air treatment member comprises a cyclone chamber (118) and a lower end of the cyclone chamber is openable (Fig 4).  
12. The hand vacuum cleaner of claim 8 wherein a finger receiving opening is provided between the pistol grip handle (space defined between 164 and body of cleaner) and a portion of the hand vacuum cleaner forward of the pistol grip handle and the inlet axis intersects the finger receiving opening (Figs 1&2).  
13. The hand vacuum cleaner of claim 12 wherein the finger receiving opening is provided between the pistol grip handle and the air treatment member (Figs 1&2). 
 
14. A hand vacuum cleaner having an upper end and a lower end, the hand vacuum cleaner comprising: 
(a) an air flow path extending from a dirty air inlet (112) to a clean air outlet (113), the dirty air inlet comprising a flow conduit having an inlet axis (longitudinal axis of 112); 
(b) an air treatment member (within 114 and 115) positioned in the air flow path; 

(d) a suction motor (130) provided in a suction motor housing (182) wherein the suction motor is positioned in the air flow path (Fig 2); and, 
(e) a pistol grip handle (rear vertical portion of 164); wherein the inlet axis intersects the pistol grip handle (Figs 1&2), and wherein the pistol grip handle extends between the suction motor housing and the pre-motor filter housing.  
17. The hand vacuum cleaner of claim 14 wherein the air treatment member comprises a cyclone chamber (118) and a lower end of the cyclone chamber is openable (Fig 4).  
19. The hand vacuum cleaner of claim 14 wherein a finger receiving opening (space defined between 164 and body of cleaner) is provided between the pistol grip handle and a portion of the hand vacuum cleaner forward of the pistol grip handle (Figs 1&2) and the inlet axis intersects the finger receiving opening (Figs 1&2).  
20. The hand vacuum cleaner of claim 19 wherein the finger receiving opening is provided between the pistol grip handle and the air treatment member (Figs 1&2).

	Conrad ‘282 also discloses a configuration (Fig 6) in which the pre-motor filter is located in an upper compartment of the cleaner, however, does not explicitly teach:
2. wherein the pre-motor filter media is removable upwardly from the hand vacuum cleaner.  
3. The hand vacuum cleaner of claim 2 wherein the upper end of the hand vacuum cleaner has an openable pre-motor filter housing and the porous pre-motor filter media is removably receivable in the pre-motor filter housing.  

8. wherein the pre-motor filter is positioned above the inlet conduit axis when the upper end of the hand vacuum cleaner is above the lower end of the hand vacuum cleaner.  
9. The hand vacuum cleaner of claim 8 wherein the upper end of the hand vacuum cleaner has an openable pre-motor filter housing and the pre-motor filter is removably receivable in the pre-motor filter housing.  

14. the pre-motor filter removably receivable in a pre-motor filter housing wherein the pre- motor filter is positioned in the air flow path (emphasis added). 
15. The hand vacuum cleaner of claim 14 wherein the pre-motor filter is removable upwardly from the hand vacuum cleaner.  
16. The hand vacuum cleaner of claim 15 wherein an upper end of the pre-motor filter housing is openable.  
.  

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conrad ‘282 in view of Crouch et al. (US 20120030896).
Regarding this claim Conrad ‘282 teaches each and every limitation of claim 1 as noted above, but does not explicitly teach:
5. The hand vacuum cleaner of claim 1 wherein an auxiliary cleaning tool is removably mountable to the dirty air inlet and an electrical connector is provided adjacent the dirty air inlet.  

Crouch teaches that it is well known to provide hand vacuum cleaners which have an electrical connector (45) provided adjacent a dirty air inlet (48), and an auxiliary cleaning tool (100) removably mountable to the dirty air inlet (Fig 6).  It would have been obvious to one of ordinary skill in the art before the claimed invention to have modified the cleaner of Conrad ‘282 to incorporate the teachings of Crouch and provide an electrical connector adjacent the dirty air inlet and an auxiliary cleaning tool removably mountable to the inlet.  Doing so would allow the cleaner to be more versatile in that it could have auxiliary cleaning implements attached thereto in order to carry out specific cleaning actions such as cleaning carpets with an agitator (as shown in Figs 6&7 of Crouch) and to electrically power the auxiliary cleaning attachment, as noted by Crouch (¶¶ [0034-35]).  
s 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conrad ‘282 in view of Conrad ‘460 and Crouch.
	Regarding these claims Conrad ‘282 in view of Conrad ‘460 teaches each and every limitation of claims 8 and 14 as noted above, but does not explicitly teach:
11. The hand vacuum cleaner of claim 8 wherein an auxiliary cleaning tool is removably mountable to the dirty air inlet and an electrical connector is provided adjacent the dirty air inlet.  
18. The hand vacuum cleaner of claim 14 wherein an auxiliary cleaning tool is removably mountable to the dirty air inlet and an electrical connector is provided adjacent the dirty air inlet.

Crouch teaches that it is well known to provide hand vacuum cleaners which have an electrical connector (45) provided adjacent a dirty air inlet (48), and an auxiliary cleaning tool (100) removably mountable to the dirty air inlet (Fig 6).  It would have been obvious to one of ordinary skill in the art before the claimed invention to have modified the cleaner of Conrad ‘282 in view of Conrad ‘460 to incorporate the teachings of Crouch and provide an electrical connector adjacent the dirty air inlet and an auxiliary cleaning tool removably mountable to the inlet.  Doing so would allow the cleaner to be more versatile in that it could have auxiliary cleaning implements attached thereto in order to carry out specific cleaning actions such as cleaning carpets with an agitator (as shown in Figs 6&7 of Crouch) and to electrically power the auxiliary cleaning attachment, as noted by Crouch (¶¶ [0034-35]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.  Dyson is cited as teaching a similar configuration as the disclosed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723